DETAILED ACTION

	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Charles Chasney on 8/11/22.
	In claim 1, line 10, “electrically” had been changed to – directly--.
        In claim 13, line 7, “electrically” had been changed to – directly--.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:     
The claims are allowable over the art of record because the prior art does not teach a sinusoidal shape that folds back and forth about a longitudinal axis that runs in the longitudinal direction through the hollow core; a plurality of radiation slots, each of the radiation slots comprising a hole through one of multiple surfaces of the folded waveguide that defines the hollow core, the plurality of radiation slots being arranged on the one of the multiple surfaces to produce a particular antenna pattern for a device and an antenna element that is directly coupled to the opposite end of the hollow core and in combination with the remaining claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845